DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings with 8 Sheets of Figs. 1-15 received on 1/16/2020 are acknowledged and accepted.  

Specification
The disclosure is objected to because of the following informalities:
The specification in Paras 16,18,25,27 state “n1(ƛ) is the first refraction index, n2(ƛ) is the second refraction index”. It is not clear what wavelength ƛ refers to. Also, n1(ƛ) and n2(ƛ) are erroneous and should be n1(ƛ1) and if n1(ƛ2) due to the dependency of first refraction index on ƛ1 and second refraction index on ƛ2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6,8,15, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6,8,15,17 recite “first refraction index with respect to the first wavelength” “ƛ1 is the first wavelength”, second refraction index is with respect to the second wavelength", “ƛ2 is the second wavelength” and then states “n1(ƛ) is the first refraction index, n2(ƛ) is the second refraction index”. It is not clear what wavelength ƛ refers to. It is not clear if n1(ƛ) and n2(ƛ) are erroneous and should be n1(ƛ1) and if n1(ƛ2) due to the dependency of first refraction index on ƛ1 and second refraction index on ƛ2. The specification also in Para 52 seems to suggest that n1(ƛ) and n2(ƛ) are erroneous and should be n1(ƛ1) and if n1(ƛ2) due to the dependency of first refraction index on ƛ1 and second refraction index on ƛ2. For the purposes of examination, n1(ƛ) is considered to be n1(ƛ1) and n2(ƛ) is considered to be n1(ƛ2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,3,5,10,11,12,14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al (US 2003/0231396 A1, hereafter Nakai).
Regarding Claim 1, Nakai teaches (fig 1-4) a diffractive light projection device (optical system using the diffractive optical element, p2, lines 1-4, p49, lines 1-6) comprising: 
	a light source emitting a light beam (light incident on the diffractive optical element 1, p58, lines 1-3); and 
	a diffractive optical module (diffractive optical element 1, p50, lines 1-3), 
	wherein after the light beam (light incident on the diffractive optical element 1, p58, lines 1-3) passes through the diffractive optical module (diffractive optical element 1, p50, lines 1-3), a diffractive light (diffracted light, p58, lines 1-7) is outputted from the diffractive optical module (diffractive optical element 1, p50, lines 1-3), 
	wherein the diffractive optical module (diffractive optical element 1, p50, lines 1-3) comprises a first diffractive optical element (first diffraction grating 8, p51, lines 1-3) and a second diffractive optical element (second diffraction grating 9, p51, lines 1-3), and 
	the first diffractive optical element (first diffraction grating 8, p51, lines 1-3) and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) are arranged in a stack form (stacked as in fig 2) and made of different materials (materials with different Abbe numbers, p26, lines 1-3, n01 is the refractive index of the material of first diffraction grating 8, n02 is refractive index of material of second diffraction grating 9 , p66, lines 1-5, different indices indicate different materials), so that a usable wavelength range of the light beam is expanded (in fig 3, diffraction efficiency is very high for wavelengths 400-700nm of visible light while in fig 14 of prior art, diffraction efficiency is lower for some of the wavelengths and hence fig 3 shows that the usable wavelength range has expanded).
Regarding Claim 2, Nakai teaches the diffractive light projection device according to claim 1, 
	wherein the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a first light-inputting surface (surface of base portion 6 facing the incident light, fig 2) and a first light-outputting surface (surface of grating 8 outputting light towards grating 9), and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3)  has a second light-inputting surface (surface of grating 9 through which light is incident from grating 8) and a second light-outputting surface (surface of base portion 7 through which light exits), wherein after the light beam (light incident on the diffractive optical element 1, p58, lines 1-3) is transferred through the first light-inputting surface (surface of base portion 6 facing the incident light, fig 2), the first light-outputting surface (surface of grating 8 outputting light towards grating 9), the second light-inputting surface (surface of grating 9 through which light is incident from grating 8) and the second light-outputting surface (surface of base portion 7 through which light exits) sequentially, the diffractive light (diffracted light, p58, lines 1-7)  is outputted from the diffractive optical module (diffractive optical element 1, p50, lines 1-3).
Regarding Claim 3, Nakai teaches the diffractive light projection device according to claim 2, 
	wherein a first microstructure (grating structure of first diffraction grating 8, p51, lines 1-3) is formed on the first light-outputting surface (surface of grating 8 outputting light towards grating 9), a second microstructure (grating structure of second diffraction grating 9, p51, lines 1-3) is formed on the second light-inputting surface (surface of grating 9 through which light is incident from grating 8), a shape of the first microstructure (grating structure of first diffraction grating 8, p51, lines 1-3)  and the shape of the second microstructure (grating structure of second diffraction grating 9, p51, lines 1-3) are complementary to each other (as in fig 2, the two surfaces are complementary since they enhance or emphasize the qualities of each other).  
	or wherein the first microstructure is formed on the first light-inputting surface, the second microstructure is formed on the second light-outputting surface, and the shape of the first microstructure and the shape of the second microstructure are complementary to each other.
Regarding Claim 5, Nakai teaches the diffractive light projection device according to claim 2, 
	wherein the first light-outputting surface (surface of grating 8 outputting light towards grating 9) and the second light-inputting surface (surface of grating 9 through which light is incident from grating 8) are separated from each other by a distance (as in fig 2).

Regarding Claim 10, Nakai teaches (fig 1-4) a diffractive light projection device (optical system using the diffractive optical element, p2, lines 1-4, p49, lines 1-6) comprising: 
	a light source emitting a light beam (light incident on the diffractive optical element 1, p58, lines 1-3); and 
	a diffractive optical module (diffractive optical element 1, p50, lines 1-3), 
	wherein after the light beam (light incident on the diffractive optical element 1, p58, lines 1-3) passes through the diffractive optical module (diffractive optical element 1, p50, lines 1-3), a diffractive light (diffracted light, p58, lines 1-7) is outputted from the diffractive optical module (diffractive optical element 1, p50, lines 1-3), 
	wherein the diffractive optical module (diffractive optical element 1, p50, lines 1-3) comprises a first diffractive optical element (first diffraction grating 8, p51, lines 1-3) and a second diffractive optical element (second diffraction grating 9, p51, lines 1-3), and 
	the first diffractive optical element (first diffraction grating 8, p51, lines 1-3) and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) are arranged in a stack form (stacked as in fig 2) and made of different materials (materials selected, p51, lines 1-7, p64, lines 1-10)
	wherein a usable wavelength range (400-700nm, fig 3) of the light beam is a range between a first wavelength (400nm) and a second wavelength (700nm), a difference between the second wavelength (700nm) and the first wavelength (400nm) is at least 50nm (difference is 300nm), and a diffraction efficiency difference of the diffractive optical module (diffractive optical element 1, p50, lines 1-3)  with respect to any two wavelengths in the usable wavelength range is smaller than 0.5% (diffraction efficiency for all the wavelengths between 400nm-700nm is 99.75-100 as on y axis of fig 3 and hence is smaller than 0.5%).
Regarding Claim 11, Nakai teaches the diffractive light projection device according to claim 10, 
	wherein the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a first light-inputting surface (surface of base portion 6 facing the incident light, fig 2) and a first light-outputting surface (surface of grating 8 outputting light towards grating 9), and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3)  has a second light-inputting surface (surface of grating 9 through which light is incident from grating 8) and a second light-outputting surface (surface of base portion 7 through which light exits), wherein after the light beam (light incident on the diffractive optical element 1, p58, lines 1-3) is transferred through the first light-inputting surface (surface of base portion 6 facing the incident light, fig 2), the first light-outputting surface (surface of grating 8 outputting light towards grating 9), the second light-inputting surface (surface of grating 9 through which light is incident from grating 8) and the second light-outputting surface (surface of base portion 7 through which light exits) sequentially, the diffractive light (diffracted light, p58, lines 1-7)  is outputted from the diffractive optical module (diffractive optical element 1, p50, lines 1-3).
Regarding Claim 12, Nakai teaches the diffractive light projection device according to claim 11, 
	wherein a first microstructure (grating structure of first diffraction grating 8, p51, lines 1-3) is formed on the first light-outputting surface (surface of grating 8 outputting light towards grating 9), a second microstructure (grating structure of second diffraction grating 9, p51, lines 1-3) is formed on the second light-inputting surface (surface of grating 9 through which light is incident from grating 8), a shape of the first microstructure (grating structure of first diffraction grating 8, p51, lines 1-3)  and the shape of the second microstructure (grating structure of second diffraction grating 9, p51, lines 1-3) are complementary to each other (as in fig 2, the two surfaces are complementary since they enhance or emphasize the qualities of each other).  
	or wherein the first microstructure is formed on the first light-inputting surface, the second microstructure is formed on the second light-outputting surface, and the shape of the first microstructure and the shape of the second microstructure are complementary to each other.
Regarding Claim 14, Nakai teaches the diffractive light projection device according to claim 11, 
	wherein the first light-outputting surface (surface of grating 8 outputting light towards grating 9) and the second light-inputting surface (surface of grating 9 through which light is incident from grating 8) are separated from each other by a distance (as in fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2003/0231396 A1, hereafter Nakai) and further in view of Rauch et al (US 5,566,024 A, hereafter Rauch).
Regarding Claim 4, Nakai teaches the diffractive light projection device according to claim 3.
	However, Nakai does not teach
	wherein the first microstructure and the second microstructure are multi-level microstructures with plural levels, and widths of any two complementary levels of the first microstructure and the second microstructure are equal.
	Nakai and Rauch are related as diffractive devices.
	Rauch teaches (fig 1),
	wherein the first microstructure (surface relief grating structure 14, col 4, lines 34-43) and the second microstructure (surface relief grating structure 18, col 4, lines 34-43) are multi-level microstructures with plural levels (16 level surface relief grating structure, col 4, lines 34-43, as in fig 1), and widths of any two complementary levels of the first microstructure (surface relief grating structure 14, col 4, lines 34-43) and the second microstructure (surface relief grating structure 18, col 4, lines 34-43) are equal (as in fig 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Rauch such that wherein the first microstructure and the second microstructure are multi-level microstructures with plural levels, and widths of any two complementary levels of the first microstructure and the second microstructure are equal for the purpose of 99% diffraction efficiency (col 2, lines 43-50).
Regarding Claim 13, Nakai teaches the diffractive light projection device according to claim 12.
	However, Nakai does not teach
	wherein the first microstructure and the second microstructure are multi-level microstructures with plural levels, and widths of any two complementary levels of the first microstructure and the second microstructure are equal.
	Nakai and Rauch are related as diffractive devices.
	Rauch teaches (fig 1),
	wherein the first microstructure (surface relief grating structure 14, col 4, lines 34-43) and the second microstructure (surface relief grating structure 18, col 4, lines 34-43) are multi-level microstructures with plural levels (16 level surface relief grating structure, col 4, lines 34-43, as in fig 1), and widths of any two complementary levels of the first microstructure (surface relief grating structure 14, col 4, lines 34-43) and the second microstructure (surface relief grating structure 18, col 4, lines 34-43) are equal (as in fig 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Rauch such that wherein the first microstructure and the second microstructure are multi-level microstructures with plural levels, and widths of any two complementary levels of the first microstructure and the second microstructure are equal for the purpose of 99% diffraction efficiency (col 2, lines 43-50).

Claim(s) 7,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2003/0231396 A1, hereafter Nakai) and further in view of Nakai et al (US 6,760,159 B1, hereafter Nakai’159).
Regarding Claim 7, Nakai teaches the diffractive light projection device according to claim 2.
	However, Nakai does not teach 
	wherein the first light-outputting surface and the second light-inputting surface are attached on each other.
	Nakai and Nakai’159 are related as diffractive optical devices.
	Nakai’159 teaches (fig 2,9),
	wherein the first light-outputting surface (surface of grating 3a outputting light towards grating 3b) (gratings 3a,3b, col 6, lines 25-28) and the second light-inputting surface (surface of grating 3b through which light is incident from grating 3a) are attached on each other (as in fig 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Nakai’159 such that wherein the first light-outputting surface and the second light-inputting surface are attached on each other for the purposes of using a common setup for enhancing diffraction efficiency (col 6, lines 41-46).
Regarding Claim 16, Nakai teaches the diffractive light projection device according to claim 11.
	However, Nakai does not teach 
	wherein the first light-outputting surface and the second light-inputting surface are attached on each other.
	Nakai and Nakai’159 are related as diffractive optical devices.
	Nakai’159 teaches (fig 2,9),
	wherein the first light-outputting surface (surface of grating 3a outputting light towards grating 3b) (gratings 3a,3b, col 6, lines 25-28) and the second light-inputting surface (surface of grating 3b through which light is incident from grating 3a) are attached on each other (as in fig 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Nakai’159 such that wherein the first light-outputting surface and the second light-inputting surface are attached on each other for the purposes of using a common setup for enhancing diffraction efficiency (col 6, lines 41-46).

Claim(s) 8,17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2003/0231396 A1, hereafter Nakai) and further in view of US 2004/0263982 A1, hereafter Ishii).
Regarding Claim 8, Nakai teaches the diffractive light projection device according to claim 7, 
	wherein the usable wavelength range (in fig 3, diffraction efficiency is very high for wavelengths 400-700nm of visible light while in fig 14 of prior art, diffraction efficiency is lower for some of the wavelengths and hence fig 3 shows that the usable wavelength range is between 400nm-700nm) is a range between a first wavelength (400nm) and a second wavelength (700nm), the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a first refraction index with respect to the first wavelength (400nm), the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a second refraction index with respect to the second wavelength (700nm), (the refraction of index of first material is dependent on the wavelengths as is known in general  optics principles) the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) has a third refraction index with respect to the first wavelength (400nm), and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) has a fourth refraction index with respect to the second wavelength (700nm) (the refraction of index of second material is dependent on the wavelengths as is known in general  optics principles). 
	However, Nakai does not teach
wherein the diffractive optical module satisfies the following formula:

    PNG
    media_image1.png
    58
    216
    media_image1.png
    Greyscale

	Nakai and Ishii are related as diffraction optical modules.
	Ishii teaches
wherein the diffractive optical module satisfies the following formula:
ƛ1/ ƛ2 . (n1(ƛ2)-n2(ƛ2))/(n1(ƛ1)-n2(ƛ1)) = (phase amplitude a) for first order, (m0=1). (eq 5, p19, substituting ƛ2 for ƛ and ƛ1 for ƛ0 in the equation, one arrives at the claimed equation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Ishii such that ƛ1/ ƛ2. (n1(ƛ2)-n2(ƛ2))/(n1(ƛ1)-n2(ƛ1)) = (phase amplitude a) for the purposes of having diffraction efficiency which is 100% for the prescribed usable wavelength range.
	However, Nakai-Ishii do not teach the 

    PNG
    media_image1.png
    58
    216
    media_image1.png
    Greyscale

	It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).It is a matter of design and routine experimentation on the part of a person of ordinary skill in the art to choose appropriate materials for the first and second diffraction elements before the effective filing date of the invention such that the phase amplitude a is 1. The different materials will have refraction indices which are dependent on the whole usable wavelength range and considering the first and second wavelengths and appropriate materials, the claimed equation can be satisfied. A person of ordinary skill in the art would have been motivated to have the claimed equation satisfied for the purposes of having 100% diffraction efficiency across the entire usable wavelength range with appropriate commonly available materials.
Regarding Claim 17, Nakai teaches the diffractive light projection device according to claim 16, 
	wherein the usable wavelength range (in fig 3, diffraction efficiency is very high for wavelengths 400-700nm of visible light while in fig 14 of prior art, diffraction efficiency is lower for some of the wavelengths and hence fig 3 shows that the usable wavelength range is between 400nm-700nm) is a range between a first wavelength (400nm) and a second wavelength (700nm), the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a first refraction index with respect to the first wavelength (400nm), the first diffractive optical element (first diffraction grating 8, p51, lines 1-3)  has a second refraction index with respect to the second wavelength (700nm), (the refraction of index of first material is dependent on the wavelengths as is known in general  optics principles) the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) has a third refraction index with respect to the first wavelength (400nm), and the second diffractive optical element (second diffraction grating 9, p51, lines 1-3) has a fourth refraction index with respect to the second wavelength (700nm) (the refraction of index of second material is dependent on the wavelengths as is known in general  optics principles). 
	However, Nakai does not teach
wherein the diffractive optical module satisfies the following formula:

    PNG
    media_image1.png
    58
    216
    media_image1.png
    Greyscale

	Nakai and Ishii are related as diffraction optical modules.
	Ishii teaches
wherein the diffractive optical module satisfies the following formula:
ƛ1/ ƛ2. (n1(ƛ2)-n2(ƛ2))/(n1(ƛ1)-n2(ƛ1)) = (phase amplitude a) for first order, (m0=1). (eq 5, p19, substituting ƛ2 for ƛ and ƛ1 for ƛ0 in the equation, one arrives at the claimed equation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Ishii such that ƛ1/ ƛ2. (n1(ƛ2)-n2(ƛ2))/(n1(ƛ1)-n2(ƛ1)) = (phase amplitude a) for the purposes of having diffraction efficiency which is 100% for the prescribed usable wavelength range.
	However, Nakai-Ishii do not teach the 

    PNG
    media_image1.png
    58
    216
    media_image1.png
    Greyscale

	It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).It is a matter of design and routine experimentation on the part of a person of ordinary skill in the art to choose appropriate materials for the first and second diffraction elements before the effective filing date of the invention such that the phase amplitude a is 1. The different materials will have refraction indices which are dependent on the whole usable wavelength range and considering the first and second wavelengths and appropriate materials, the claimed equation can be satisfied. A person of ordinary skill in the art would have been motivated to have the claimed equation satisfied for the purposes of having 100% diffraction efficiency across the entire usable wavelength range with appropriate commonly available materials.

Claim(s) 9,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2003/0231396 A1, hereafter Nakai) and further in view of Ma et al (US 2020/0319474 A1, hereafter Ma).
Regarding Claim 9, Nakai teaches the diffractive light projection device according to claim 1.
	However, Nakai does not teach 
	wherein the diffractive light projection device is installed in a 3D sensing system or a biometric identification system.
	Nakai and Ma are related as diffractive optical devices.
	Ma teaches (fig 12),
	wherein the diffractive light projection device (diffractive element 1216, first DOE 1208 and second DOE 1210, p108, lines 1-10) is installed in a 3D sensing system or a biometric identification system (3D depth sensing, face recognition, p108, last 3 lines).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Ma such that wherein the diffractive light projection device is installed in a 3D sensing system or a biometric identification system for the purposes of utilizing a versatile device for a plurality of modes of operation (p7, last 3 lines).
Regarding Claim 18, Nakai teaches the diffractive light projection device according to claim 10.
	However, Nakai does not teach 
	wherein the diffractive light projection device is installed in a 3D sensing system or a biometric identification system.
	Nakai and Ma are related as diffractive optical devices.
	Ma teaches (fig 12),
	wherein the diffractive light projection device (diffractive element 1216, first DOE 1208 and second DOE 1210, p108, lines 1-10) is installed in a 3D sensing system or a biometric identification system (3D depth sensing, face recognition, p108, last 3 lines).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nakai to include the teachings of Ma such that wherein the diffractive light projection device is installed in a 3D sensing system or a biometric identification system for the purposes of utilizing a versatile device for a plurality of modes of operation (p7, last 3 lines).

Allowable Subject Matter
Claims 6,15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.V.D./
Jyotsna V Dabbi								6/8/2022Examiner, Art Unit 2872   


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872